Citation Nr: 1208436	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel








INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Winston -Salem Department of Veterans' Affairs (VA) Regional Office (RO). 

In May 2008, the Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD.  The Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a March 2010 memorandum decision and judgment, vacated the Board's May 2008 decision and remanding the case for compliance with the terms of the memorandum decision. 

During the pendency of this appeal, the RO denied the Veteran's claim for TDIU in an October 2007 rating decision.  The Veteran perfected a timely appeal of this issue. 

In September 2010 the Board remanded both issues on appeal for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that the issues on appeal must once again be remanded for further development. 

In the September 2010 remand the Board directed the RO to obtain private medical records after May 2009 from Dr. E.W.H.  In September 2010 the RO sent the Veteran a letter and a consent form, VA Form 21-4142 Authorization for Release of Information; the Veteran then returned the release form in September 2010 so that the RO could obtain treatment records from Goldsboro Psychiatric Clinic.  The next action by the RO was in November 2011 when the RO contacted the Veteran saying that the release form was expired and that the Veteran would have to sign another form; however, the Veteran did not submit an additional consent form.  The Board finds that since the Veteran did not submit an additional consent form and there is no explanation why the RO did not obtain the private treatment records with the September 2010 consent form that the Board shall once again remand in order for the Veteran submit an additional consent form and the  RO can obtain any outstanding private treatment records.  However, the Veteran is also notified that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The September 2010 remand also directed the RO to schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The Veteran was afforded a new VA examination in November 2010.  However, the Board finds that the Veteran's claims file should be sent to the November 2010 VA examiner for an addendum opinion.  The September 2010 remand directed the examiner to comment on the private medical records which demonstrate Global Assessment of Functioning (GAF) scores as low as 35 in December 2003 and April 2005.  The November 2010 VA examiner stated that since he was not present at those evaluations it would be mere speculation for him to comment on them; he then went to describe the Veteran's current symptomatology and assigned a current GAF score of 50.  The Board finds that the November 2010 VA examiner should review the evaluations and based on the evaluations he should discuss the differences in the GAF scores and the decrease in severity between those examinations and his current GAF score.  If the November 2010 VA examiner is no longer at the VA then the RO must document that and send the Veteran's claims file to another examiner.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain and associate with the claims file any 
pertinent medical records adequately identified by the 
Veteran, to include the private medical records by 
Dr. E.W.H., specified in the July 2010 statement for the 
dates of reported treatment for PTSD. The RO 
should document whether or not these documents were 
available.

2. The RO should send the Veteran's claims file to the November 2010 VA examiner for an addendum opinion.  If that examiner is no longer at the VA then the RO must document that and send the Veteran's claims file to another VA examiner. 

The VA examiner should review the Veteran's claims file including the September 2010 remand, this remand, the December 2003 private medical record, the April 2005 medical record, and November 2010 VA examination. The VA examiner should review the private evaluations from December 2003 and April 2005, as well as the November 2010 VA examination, and based on those evaluations he should discuss the differences in the GAF scores and the decrease in severity between those examinations (as low as 35 in December 2003 and April 2005) and his current GAF score (50 in November 2010). 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth. The report of the examination should be associated with the claims file. 

3. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


